El Juez Asociado Sr. Figueras,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal.
Aceptando los fundamentos de hecho y de derecho de la sentencia apelada y,
Considerando: que del estudio de las pruebas que á instan-cias de ambas partes se han practicado no se ha demostrado que la mujer abandonase á su esposo, con voluntad decidida y firme de separarse y romper para siempre el vínculo matrimonial, y por el contrario, después del disgusto que tuvieron en la noche del 25 de Enero de 1902, practicó la esposa gestión judicial para que su marido la acogiese en su hogar, á cuyo *370acto de conciliación no asistió éste, revelando así sn propósito contrario' á los deseos de aquélla.
Considerando: que las costas deben imponerse al apelante.
Visto el número 5 del Artículo 164 del Código Civil.
Fallamos: que confirmando la sentencia que dictó la Corte de Mayagüez en veinticinco de Enero último, debemos de-clarar y declaramos sin lugar la demanda de divorcio'inter-puesta por Don Eduvigis Mercado y Cancel, con las costas de este recurso á su cargo.
Jueces concurrentes: Sres. Presidente, Quiñones y Aso-ciado, Wolf.
Los Jueces Asociados Sres .Hernández y MacLeary no formaron Tribunal en la vista de este caso.